Citation Nr: 0802484	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-39 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disability to include post traumatic stress 
disorder (PTSD) and depression.

3.  Entitlement to service connection for cardiovascular 
disability.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to October 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection cardiovascular 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the veteran sustained a left knee contusion and 
abrasion in service, these resolved without residual 
disability and the record contains no indication that any 
current left knee disability is causally related to the 
veteran's active service or any incident therein.   

2.  The veteran's current depression is related to his 
military service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran's acquired psychiatric disability diagnosed 
as depression was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Regarding his claim 
for service connection for left knee disability, an August 
2004 letter from the RO explained what the evidence needed to 
show to substantiate the claim.  It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  Additionally, a March 2006 letter provided notice 
regarding criteria for rating the disability at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).    
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence and obtained a VA examination 
regarding the psychiatric claim.  The Board has also 
considered whether a VA medical examination is necessary for 
proper adjudication of the veteran's left knee claim.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case there is no lay or medical evidence of 
record actually indicating that the veteran's left knee 
disability may be associated with any injury in service.  
Notably, neither the veteran nor any other layperson has made 
any specific indications as to how the very minor and 
apparently transitory left knee problems the veteran 
experienced in service could be associated with his current 
left knee degenerative joint disease and none of the medical 
evidence of record indicates that the veteran's current left 
knee degenerative joint disease might be associated with 
these minor transitory problems.  Consequently, an 
examination is not necessary.  Id.  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.  

Regarding the veteran's claim for acquired psychiatric 
disability, given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

II. Factual Background

Service medical records reveal that on November 1966 entrance 
examination the veteran's lower extremities were found to be 
normal and on his accompanying report of medical history the 
veteran did not report swollen or painful joints or trick or 
locked knee.  A June 1967 progress note showed that the 
veteran had fallen on his left knee while going up stairs.  
Physical examination showed minimal swelling of the lateral 
knee and it was noted that the veteran was walking well.  The 
diagnostic impression was left knee contusion.  A June 1969 
progress note shows that the veteran hurt both knees after 
falling out of a jeep.  Physical examination showed abrasions 
over both knees, the left elbow and the right hand without 
swelling and good range of motion of the knees.  The 
diagnostic impression was clear abrasion.  In January 1970, 
the veteran was seen by a psychiatrist and diagnosed as 
having adult situational reaction.  As a result he was 
disqualified from the Human Reliability Program.  On October 
1970 separation examination the veteran's lower extremities 
were found to be normal and no left knee pathology was noted.  
On the veteran's October 1970 report of medical history he 
reported swollen or painful joints but did not report trick 
or locked knee.  In the physician's summary and elaboration 
of pertinent data from the report, the examining physician 
noted several medical conditions in service including right 
knee pain (without complications and sequelae) but did not 
note any left knee pathology.  The physician also noted that 
the veteran denied any other medical history aside from the 
conditions the physician had listed.  

A July 1976 private progress note shows that the veteran was 
complaining of chronic intermittent knee arthralgias with 
patellar tenderness.  The diagnostic impression was probable 
chondromalacia.  An April 1990 private progress note shows 
that the veteran reported left knee pain for the past 10 
months.  Two days prior to the date of the note he had played 
basketball and his knee pain had become worse, especially in 
the lateral knee.  Physical examination of the knee showed 
pain over the lateral joint with palpation and intact 
ligaments.  The diagnostic impression was knee pain, rule out 
meniscus tear.  A July 1996 private progress note shows that 
the veteran was still experiencing moderate pain in his left 
knee.  The diagnostic impression was degenerative joint 
disease of the left knee.  A February 1997 private progress 
note shows that the veteran had a history of chronic left 
knee pain and had previously had arthroscopic surgery with 
removal of cartilage.  

A January 2001 VA left knee X-ray produced findings of 
osteophyte degenerative changes of the patella and condyles 
of the left knee, normal knee joint space and bony 
trabeculars and no abnormal calcifications.  A May 2003 VA 
primary care progress note shows a pertinent diagnostic 
impression of degenerative joint disease of the left knee.  
An October 2005 VA progress note shows that the veteran 
reported pain in the left knee of 6 out of 10. 

A March 2004 evaluation by a VA Certified Nurse Specialist 
(CNS) found that the veteran had chronic PTSD with current 
minimal symptoms due to witnessing people being killed during 
his Vietnam service.  A subsequent May 2005 evaluation by the 
same CNS showed a diagnosis of PTSD with acute insomnia.

On a June 2004 PTSD questionnaire the veteran reported a 
number of stressor events in service including exposure to 
repeated mortar fire while stationed at the Phan-Rang Air 
Base from October 1968 to October 1969.  Then in November 
2006, after determining that the Air Base had been hit with 
Standoff mortar attacks more than 20 times during that time 
frame, the RO conceded the occurrence of this stressor event.  

On December 2006 VA psychological evaluation, the diagnosis 
was depression, mild, related to the veteran's service and 
his heart condition, and subclinical PTSD symptoms, with the 
DSM-IV criteria not met.  

In a December 2007 letter, a treating Social Science Program 
Specialist explained the specific symptoms the veteran 
experienced and opined that he had moderate and chronic PTSD.  


III. Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV. Analysis

Left knee disability

The veteran's service medical records do show that he 
sustained a left knee contusion in June 1967 and a left knee 
abrasion in June 1969.  The records do not indicate that the 
veteran had any further knee problems or injury in service.  
On the October 1970 separation examination the veteran's 
lower extremities were found to be normal and no left knee 
pathology was noted.  Post-service medical records are then 
absent for any documentation of knee disorder or complaints 
of knee disorder for almost six years until June 1976 when 
the veteran was found to have probable chondromalacia, and 
the veteran has not specifically alleged that he had post-
service knee problems earlier than June 1976.    Thus, the 
record does not establish that the veteran's degenerative 
joint disease (i.e. arthritis) became manifest in service or 
in the first post-service year.  In addition, the record 
contains no medical evidence that even suggests a 
relationship between the veteran's currently diagnosed 
degenerative joint disease of the left knee and his military 
service.  Although the veteran may believe that such a 
relationship exists (notably, the record does not contain any 
specific allegation by the veteran relating to such a 
relationship, such as a contention that he continued to 
experience knee pain after his contusion and abrasion in 
service up until 1976), as a layperson he is not competent 
provide a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Given that the veteran suffered only a minor contusion and 
abrasion in service and knee problems were not found on 
separation examination; given that there is no documentation 
of post service knee problems or complaints until 
approximately 6 years after service; and given that there is 
no medical evidence of record indicating any relationship 
between any current knee disability and service, the weight 
of the evidence is against a finding that the veteran has any 
residual disability from his knee injury in service or that 
any current knee disability is otherwise related to service.  
For these reasons, the preponderance of the evidence is 
against this claim and it must be denied.  

Acquired psychiatric disability

As noted above, the December 2006 VA examiner did not find 
that the veteran met the DSM-IV criteria for PTSD.  The 
examiner did diagnose the veteran as having depression, 
however.  Further, the examiner found that such depression 
was related to the veteran's experiences in military service.  
Consequently, as there is no contrary evidence of record 
(i.e. evidence showing that the veteran's current acquired 
disability is not related to service), the preponderance of 
the evidence is in the veteran's favor and service connection 
for acquired psychiatric disability diagnosed as depression 
is warranted.      


ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for acquired psychiatric 
disability diagnosed as depression is granted.  
 

REMAND

The Board notes that the service medical records contain two 
notations of apparent irregular heart function.  March 1970 
testing produced a finding of premature ventricular 
contractions and April 1970 testing produced a finding of 
premature atrial contractions.  After service, in December 
1998, a holter monitor study also found premature atrial 
contractions along with ventricular abnormalities.  
Subsequently, in May 2003 the veteran was diagnosed as having 
atrial fibrillation after experiencing congestive heart 
failure.  Given that there appears to be some similarity 
between the cardiovascular findings in service and those in 
1998 and given the veteran has alleged that his heart 
abnormality has continued from service to the present day, 
the Board finds that a VA medical examination is warranted 
before a final decision is issued for this claim.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
sources of treatment or evaluation he has 
received for cardiovascular disability 
since January 2006 and should secure 
copies of complete records of the 
treatment or evaluation from all sources 
identified.  

3.  Arrange for a VA examination by an 
appropriate physician to determine the 
likely etiology of the veteran's current 
cardiovascular disability.  The veteran's 
claims folder must be available to the 
examiner for review in conjunction with 
the examination.  Any indicated tests 
should be performed.  Based on the 
examination and review of the claims 
folder, the examiner should provide an 
opinion as to whether any currently 
diagnosed cardiovascular disability is at 
least as likely as not related to the 
veteran's military service.  The examiner 
should explain the rationale for the 
opinion given.

3.  Thereafter, readjudicate the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


